EXHIBIT A
Case 1:20-cv-05917-ENV-RLM Document 17-4 Filed 02/02/21 Page 2 of 4 PageID #: 490



                                  CERTIFICATION PURSUANT
                                TO FEDERAL SECURITIES LAWS


         1.      I, Lawrence Kelemen, make this declaration pursuant to Section 27(a)(2) of the

  Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act

  of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

         2.      I have reviewed a Complaint against Northern Dynasty Minerals Ltd. (“Northern

  Dynasty” or the “Company”) and authorize the filing of a comparable complaint on my behalf.

         3.      I did not purchase or acquire Northern Dynasty securities at the direction of

  plaintiffs’ counsel or in order to participate in any private action arising under the Securities Act

  or Exchange Act.

         4.      I am willing to serve as a representative party on behalf of a Class of investors who

  purchased or otherwise acquired Northern Dynasty securities during the class period, including

  providing testimony at deposition and trial, if necessary. I understand that the Court has the

  authority to select the most adequate lead plaintiff in this action.

         5.      To the best of my current knowledge, the attached sheet lists all of my transactions

  in Northern Dynasty securities during the Class Period as specified in the Complaint.

         6.      During the three-year period preceding the date on which this Certification is

  signed, I have not served or sought to serve as a representative party on behalf of a class under the

  federal securities laws.

         7.      I agree not to accept any payment for serving as a representative party on behalf of

  the class as set forth in the Complaint, beyond my pro rata share of any recovery, except such

  reasonable costs and expenses directly relating to the representation of the class as ordered or

  approved by the Court.
Case 1:20-cv-05917-ENV-RLM Document 17-4 Filed 02/02/21 Page 3 of 4 PageID #: 491



        8.     I declare under penalty of perjury that the foregoing is true and correct.



  Executed: February 2, 2021



                                              _______________________________________
                                                    (Signature)

                                                    Lawrence Kelemen
                                              _______________________________________
                                                    (Type or Print Name)
Case 1:20-cv-05917-ENV-RLM Document 17-4 Filed 02/02/21 Page 4 of 4 PageID #: 492



  Northern Dynasty Minerals Ltd. (NAK)                                               Kelemen, Lawrence

                                           List of Purchases and Sales

        Transaction                                         Number of                Price Per
           Type                     Date                    Shares/Unit              Share/Unit

  Kelemen, Lawrence
         Purchase                         1/23/2018                         1,200                 $1.6000
         Purchase                         9/21/2018                         3,773                 $0.5300
         Purchase                        10/19/2018                         3,791                 $0.5400
         Purchase                        10/21/2019                         4,562                 $0.5500
         Purchase                        12/16/2019                         1,315                 $0.4200
         Purchase                        12/16/2019                         5,263                 $0.4200
         Purchase                          4/3/2020                         5,000                 $0.3900
         Purchase                         5/26/2020                        50,000                 $0.9100
         Purchase                         5/27/2020                        47,721                 $0.9600
         Purchase                         7/14/2020                       196,700                 $1.4600
            Sale                          8/24/2020                      (343,426)                $0.6600

  Center for Kehillah Development Limited
          Purchase                         8/3/2020                        19,835                 $1.5500
          Purchase                         8/5/2020                       496,294                 $1.5500
             Sale                         8/24/2020                      (516,129)                $0.6700
